NUMBER
13-09-00304-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
LAS BRISAS COUNCIL OF
CO-OWNERS, INC.; 
RICHARD REINHART;
LEANNA BOUNDS; 
GAYLE WARREN, AS
PERSONAL REPRESENTATIVE 
OF THE ESTATE OF
BRACK WARREN, DECEASED; 
JOHN CURTIS; NORMAN
GLASSON; TED NANCE; 
MERLE SCHILLO; JEWEL
WOODS; 
AND DEBORAH L. DUGOSH,                                                    Appellants,
 
                                                             v.
 
JOHN H. JANZ, TIM
CLOWER AND WIFE, 
DOTTIE CLOWER, ET AL.,                                                          Appellees.
 

 
                           On
appeal from the 214th District Court 
                                       of
Nueces County, Texas.
 

 
                            MEMORANDUM OPINION
 
      Before Chief
Justice Valdez and Justices Benavides and Vela
Memorandum Opinion
Per Curiam
 




This
case is before the Court on a joint motion to remand for dismissal of the
case.  The parties have reached an agreement with regard to the disposition of
the matters currently on appeal.  Pursuant to agreement, the parties request
this Court remand this case to the trial court for rendition of a judgment in
accordance with the agreement of the parties.  
The
joint motion to remand for dismissal of the case is GRANTED.  Accordingly, we set
aside the trial court=s judgment without regard to the
merits, and REMAND this case to the trial court for rendition of judgment in
accordance with the parties= agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  
 
PER
CURIAM
Delivered and filed the
6th day of May, 2010.